— Order unanimously affirmed with costs. Memorandum: The parties’ divorce judgment expressly provided that plaintiff was not required to contribute to the support of the child of the marriage. Supreme Court properly denied defendant’s motion to modify that provision. Whether it was proper to exempt plaintiff from the duty to pay child support is an issue that should have been raised by an appeal from the divorce judgment. Defendant does not suggest that he lacks the ability to be self-supporting or that there has been a change of circumstances and, thus, has failed to assert a ground for modification (see, Domestic Relations Law § 236 [B] [9] [b]). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Child Support.) Present — Callahan, J. P., Boomer, Balio, Fallon and Doerr, JJ.